Case: 19-30258      Document: 00515178598         Page: 1    Date Filed: 10/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 19-30258                            FILED
                                  Summary Calendar                   October 29, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
JACINTA R. WALKER,

              Plaintiff - Appellant

v.

CONCORDIA CAPITAL, doing business as Concordia Bank & Trust
Company,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:18-CV-703


Before BENAVIDES, GRAVES, and HO, Circuit Judges.
PER CURIAM:*
       In this employment discrimination case, Plaintiff-Appellant Jacinta
Walker (“Walker”) appeals the district court’s judgment granting the
Defendant-Appellee Concordia Capital’s (“Concordia”) motion to dismiss her
complaint for failure to state a claim under Rule 12(b)(6) of the Federal Rules
of Civil Procedure. We affirm for the following reasons.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-30258       Document: 00515178598          Page: 2     Date Filed: 10/29/2019



                                       No. 19-30258
       Walker’s principal argument is that she pleaded sufficient facts in the
complaint to put Concordia on notice under Rule 8(a)(2). FED. R. CIV. P. 8(a)(2).
Walker argues that because she satisfied Rule 8, her complaint should not be
dismissed for failure to state a claim. This Court has “previously explained
that a complaint may simultaneously satisfy Rule 8’s technical requirements
but fail to state a claim under Rule 12(b)(6). Body by Cook, Inc., v. State Farm
Mut. Auto., 869 F.3d 381, 385 (5th Cir. 2017). Thus, this argument affords her
no relief. 1
       We affirm the district court’s dismissal of her failure-to-promote claim
because she failed to plead any specific facts about how the other person was
less qualified and she failed to identify the person who received the promotion.
We must conclude that Walker’s claim does not have facial plausibility because
the factual content does not allow us to draw the inference that Concordia is
liable for a failure-to-promote claim. Cf. Body by Cook, Inc., 869 F.3d at 385–
87 (explaining that the plaintiffs’ failure to identify which defendant
discriminated against them constituted a failure to plead discriminatory
intent). 2
       We affirm the dismissal of the pay discrimination claim because
although Walker alleges that she was paid less than a non-member, she does
not allege any facts indicating the difference in compensation. She fails to
plead with sufficient facts that her circumstances were “nearly identical” to
those of the better-paid, non-member employee. See Taylor v. United Parcel



       1 Walker relies on the district court’s statement that “Walker’s reference to herself as
African American for claims of race and national origin discrimination is sufficient to put
Concordia on notice of her national origin discrimination claim.” As set forth above, a
complaint can satisfy Rule 8(a)(2) but fail to state a claim under Rule 12(b)(6).
       2 The instant case is a Title VII case and the cited portion of Body by Cook, Inc., 869
F.3d 381, involved a 42 U.S.C. § 1981 claim. However, the “analysis of discrimination claims
under § 1981 is identical to the analysis of Title VII claims.” Body by Cook, Inc., 869 F.3d at
386.
                                              2
     Case: 19-30258       Document: 00515178598         Page: 3     Date Filed: 10/29/2019



                                      No. 19-30258
Serv., Inc., 554 F.3d 510, 523 (5th Cir. 2008). The allegations in her complaint
allow us to infer only the mere possibility of misconduct, which does not survive
a Rule 12(b)(6) motion to dismiss. This claim affords Walker no relief. 3
       Finally, Walker argues that the district court abused its discretion in
denying her the opportunity for discovery. This Court has explained that
discovery is not needed to dispose of a Rule 12(b)(6) motion because those
motions “are decided on the face of the complaint.” Landry v. Air Line Pilots
Ass’n Int’l AFL-CIO, 901 F.2d 404, 435 (5th Cir. 1990), opinion modified on
denial of reh’g (Apr. 27, 1990). Thus, this argument is without merit. 4
       For the above reasons, the district court’s judgment is AFFIRMED.




       3  We agree with the district court that Walker did not allege a hostile work
environment as a cause of action in her complaint. In any event, to the extent she attempted
to raise such a claim, it suffers from the same conclusory allegations as her other
discrimination claims.
       4 The district court held that Walker’s discrimination and harassment claims based

on race and/or national origin arising prior to May 1, 2016, were untimely. The court further
held that the following claims had not been exhausted: (1) her claims for discrimination and
harassment prior to October 28, 2016; and (2) her claims for retaliation and discriminatory
denial of leave and medical benefits. Walker does not challenge these rulings in her brief,
and therefore, those claims are abandoned. See Brinkmann v. Dallas Cnty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987); see also Yohey v. Collins, 985 F.2d 222, 224–25 (5th
Cir. 1993) (explaining that although this Court liberally construes a pro se party’s brief,
“arguments must be briefed to be preserved”).
                                              3